            Case 1:19-cv-01392-ALC-RWL Document 30 Filed 12/06/19 Page 1 of 1




                                                                               WWW.RIVKINRADLER.COM

                                                                               926 RXR Plaza
                                                                               Uniondale, NY 11556-0926
                                                                               T 516.357.3000 F 516.357.3333
KEE GAN B. SAP P
ASSOCIATE
(516) 357-3320
Keegan.Sapp@ rivki n.com



                                             December 6, 2019
VIA ECF

Hon. Robert W. Lehrburger
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                    Re: Jose Mario Perez, Jr. v. 33rd Street Investors I LLC., et al
                        Docket No.: 1:19-cv-01392(ALC)(RWL)
Dear Judge Lehrburger:

      The law firm of Rivkin Radler, LLP is counsel to 33rds Street Investors I LLC (“33rd Street
Defendants) in connection with the above-captioned litigation.

       We write pursuant to Your Honor’s Individual Practices, Section I.F. to respectfully request
an extension of time to complete mediation from December 6, 2019 to February 12, 2020. The
reason for this request is that the Parties agree that an expert report and site inspection will aid in
settlement discussions. This additional time will permit the Parties to conduct a site inspection and
prepare an expert report prior to mediation. There have been no other requests to extend the deadline
to mediate. All Parties consents to this extension.

                                             Respectfully submitted,

                                             RIVKIN RADLER LLP

                                                     /s/

                                             Keegan B. Sapp




cc: All counsel (by ECF)

4646537-1
